PILGRIM'S PRIDE CORPORATION News Release February 14, 2011 Page 1 of 1 PILGRIM'S PRIDE TO HOST ANNUAL MEETING OF SHAREHOLDERS ON APRIL 29, 2011 GREELEY, CO, February 14, 2011 – Pilgrim's Pride Corporation (NYSE: PPC) today announced that it will host an annual meeting of shareholders on Friday, April 29, 2011, at 11 a.m. Eastern.The meeting, which will include a review of fiscal 2010 and other business as may be properly brought before the meeting, will take place in New York at a site to be announced soon. About Pilgrim’s Pride Pilgrim's employs approximately 42,000 people and operates chicken processing plants and prepared-foods facilities in 12 states, Puerto Rico and Mexico.The Company's primary distribution is through retailers and foodservice distributors.For more information, please visit http://www.pilgrims.com. Contact:Gary Rhodes Vice President, Corporate Communications & Investor Relations (903) 434-1495
